—Appeal by defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered November 2, 1983, convicting him of criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence of lVz to AV2 years’ imprisonment.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and accordingly has not preserved his claims for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, we find that the allocution established the requisite elements of criminal possession of stolen property in the first degree and that defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, 61 NY2d 9).
Finally, the sentence of IV2 to AV2 years’ imprisonment was not excessive. Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.